Citation Nr: 1603284	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  10-16 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for left knee degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.

These matters come before the Board of Veterans' Appeals (Board) from a January 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in New Orleans, Louisiana.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  The importance of responding to a request for a hearing is recognized by VA regulation, as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  38 C.F.R. § 20.904(a)(3) (2015).  

In his April 2010 VA Form 9, the Veteran requested a hearing before the Board at the local RO (Travel Board hearing).  In June 2015, the RO sent the Veteran a Travel Board hearing notification letter; however, this correspondence was returned in July 2015 as undeliverable, with no forwarding address.  The Veteran subsequently failed to report for the Travel Board hearing that was scheduled in late July 2015.  An August 2015 letter informing the Veteran that his appeal had been received by the Board was also returned later that same month as undeliverable.  Significantly, however, a forwarding address was listed by the post office, although the correspondence was returned to sender as the forwarding time had expired.  

The Board notes that both the Veterans Appeals Control and Locator System (VACOLS) and the Veterans' Benefits Management System (VBMS) list a different address as the Veteran's current address of record than the forwarding address included by the post office on the returned August 2015 correspondence.  It is unclear to the Board which address is the Veteran's most current address; however, in any event, it is clear that the June 2015 Travel Board hearing notification letter was not sent to the Veteran's most current address of record.  As such, remand is necessary so that he may receive proper notice according to due process.  38 C.F.R. §§ 19.9, 20.700(a), 20.704 (2015).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board hearing at the earliest opportunity, in accordance with his request.  Properly notify the Veteran and his representative of the date and time of the hearing, providing notice at the current address of record listed within VACOLS and VBMS, as well as the forwarding address included by the post office on the returned August 2015 correspondence.  

2.  After the Travel Board hearing has been held, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, readjudicate the Veteran's claims on appeal, after which the matters should then be returned to the Board for further adjudication, if otherwise in order.  

(CONTINUED ON THE FOLLOWING PAGE)

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




